Terminal Disclaimer
The terminal disclaimer filed on 11/9/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patents 10,575,978 and 9,615,958 have been reviewed and are accepted.  The terminal disclaimer has been recorded.

Allowed claims
Claims 21-40 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARLA R PATEL whose telephone number is (571)272-3143. The examiner can normally be reached M-Th 6-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/TARLA R PATEL/Primary Examiner, Art Unit 3786